THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE
“ACTS”).  NEITHER THIS WARRANT NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT HERETO UNDER ALL OF THE APPLICABLE ACTS, OR
AN OPINION OF COUNSEL SATISFACTORY TO REMOTE KNOWLEDGE, INC. TO THE EFFECT THAT
SUCH REGISTRATIONS ARE NOT REQUIRED.




WARRANT


to Purchase Common Stock of


REMOTE KNOWLEDGE, INC.


Expiring on August 21, 2018


THIS IS TO CERTIFY THAT, for value received, ________________ or its permitted
assignees (the “Holder”), is entitled to purchase from REMOTE KNOWLEDGE, INC., a
Delaware corporation (the “Company”), at the place where the Warrant Office
designated pursuant to Section 2.1 is located, at an initial purchase price per
share of $0.04 (“Exercise Price”), of 2,312,500 duly authorized, validly issued,
fully paid and nonassessable shares of common stock, par value $.001 per share,
of the Company (the “Common Stock”), and is entitled also to exercise the other
appurtenant rights, powers and privileges hereinafter set forth. The number of
shares of the Common Stock purchasable hereunder and the Exercise Price are
subject to adjustment in accordance with Article III hereof.  This Warrant shall
expire at 5:00 p.m., C.S.T., on August 21, 2018 (the “Expiration Date”).


Certain capitalized terms used in this Warrant are defined in Article IV.


ARTICLE I


Exercise of Warrant


1.1           Method of Exercise.  This Warrant may be exercised upon not less
than seventy-five (75) days notice to the Company, in whole or in part from time
to time until the Expiration Date, at which time this Warrant shall expire and
be of no further force or effect.  To exercise this Warrant, Holder shall
deliver to the Company, at the Warrant Office designated in Section 2.1: (a) a
written notice in the form of the Subscription Notice attached as Exhibit “A”
(the “Notice”), stating therein the election of such Holder to exercise this
Warrant in the manner provided in the Notice, (b) a specified exercise date (the
“Exercise Date”), which shall be not less than seventy-five (75) days from the
date of the Notice, (c) confirmation that payment in full of the Exercise Price
(in the manner described below) for all Warrant Shares to be purchased hereunder
will be made on or prior to the Exercise Date, and (d) confirmation that this
Warrant will be surrendered on or prior to the Exercise Date.  This Warrant
shall be deemed to be exercised on the Exercise Date, subject to the receipt by
the Company of the Notice, the payment for the Warrant shares to be purchased
and the surrender of this Warrant, as aforesaid.  Any such Notice may be revoked
by the Holder until the date ten (10) days prior to the Exercise Date.  Upon
such exercise, the Company shall issue and deliver to such Holder a certificate
for the full number of the Warrant Shares purchased by such Holder hereunder and
pursuant to the Notice, against the receipt by the Company of the total Exercise
Price payable hereunder for all such Warrant Shares, in cash or by certified or
cashier’s check.  The Person in whose name the certificate(s) for Common Stock
is to be issued shall be deemed to have become a holder of record of such Common
Stock on the Exercise Date.


1

--------------------------------------------------------------------------------


1.2           Net Exercise.  Notwithstanding any provisions herein to the
contrary, if the Current Market Price of one share of Common Stock is greater
than the Exercise Price (at the date of exercise), in lieu of exercising this
Warrant by payment of cash, the Holder may elect to receive the Warrant Shares
equal to the value (as determined below) of this Warrant (or portion thereof
being canceled) by surrender of this Warrant at the Warrant Office together with
the properly endorsed Notice in which event the Company will issue the Holder
(or its designee) a number of shares of Common Stock computed as follows:


X = Y (A - B)
A
Where:                      X = the number of shares of Common Stock to be
issued to the Holder.
   Y = the number of Warrant Shares being surrendered under the Warrant and
pursuant to the Notice (whether a full or partial exercise thereof).
A = the Current Market Price of one share of Common Stock (at the date of
exercise).
B =  Exercise Price (as adjusted to the date of exercise).


1.3           Fractional Shares. In lieu of any fractional shares of Common
Stock which would otherwise be issuable upon exercise of this Warrant, the
Company shall in lieu thereof pay to the Person entitled thereto an amount in
cash equal to the Current Market Price of such fraction of a share.


ARTICLE II


Warrant Office; Transfer


2.1           Warrant Office. The Company shall maintain an office for certain
purposes specified herein (the “Warrant Office”), which office shall initially
be the Company’s office at 3657 Briarpark, Suite 100, Houston, Texas 77042, and
may subsequently be such other office of the Company or of any transfer agent of
the Common Stock in the continental United States of which written notice has
previously been given to the Holder.  The Company shall maintain, at the Warrant
Office, a register for the Warrant in which the Company shall record the name
and address of the person in whose name this Warrant has been issued, as well as
the name and address of each permitted assignee of the rights of the registered
owner hereof


2.2           Ownership of Warrant. The Company may deem and treat the person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company) for all purposes and shall not be affected by any notice
to the contrary, until presentation of this Warrant for registration of transfer
as provided in this Article II.


2

--------------------------------------------------------------------------------


2.3           Transfer of Warrants.  The Company agrees to maintain at the
Warrant Office books for the registration and transfer of this Warrant. This
Warrant may be freely transferred, in whole or in part, by the Holder pursuant
to the form of Assignment attached as Exhibit “B”, so long as any such transfer
is in compliance with the Acts and any other applicable law.  The Company, from
time to time, shall register the transfer of this Warrant in such books upon
surrender of this Warrant at the Warrant Office, properly endorsed or
accompanied by appropriate instruments of transfer and written instructions for
transfer satisfactory to the Company.  Upon any such transfer, a new Warrant
shall be issued to the transferee, and the surrendered Warrant shall be canceled
by the Company.  The Holder of this Warrant shall pay all taxes and all other
expenses and charges payable in connection with the transfer of Warrants
pursuant to this Section 2.3.


2.4           Registration Rights.  The Company agrees to register on behalf of
Holder the issuance or resale of all of the Warrant Shares by Holder or any of
its affiliates pursuant to the terms and conditions of that certain Credit
Agreement entered into between the Holder, the Company and others of even date
herewith concerning the Warrant Shares.


2.5           Acknowledgment of Rights. The Company will, at the time of the
exercise of this Warrant in accordance with the terms hereof, upon the request
of the Holder, acknowledge in writing its continuing obligation to afford to
such Holder any rights (including, without limitation, any right to registration
of the Warrant Shares) to which such Holder shall continue to be entitled after
such exercise in accordance with the provisions of this Warrant, provided that
if the Holder shall fail to make any such request, such failure shall not affect
the continuing obligation of the Company to afford to such Holder any such
rights.


2.6           Expenses of Delivery of Warrants.  Except as provided in Section
2.3 above, the Company shall pay all reasonable expenses, taxes (other than
transfer taxes) and other charges payable in connection with the preparation,
issuance and delivery of Warrants and related Warrant Shares hereunder.


2.7           Compliance with Securities Laws.  The Holder understands and
agrees that the following restrictions and limitations shall be applicable to
all Warrant Shares and resales or other transfers thereof pursuant to the
Securities Act:


(a)           The Holder agrees that the Warrant Shares shall not be sold or
otherwise transferred unless the Warrant Shares are registered under the
Securities Act and state securities laws or are exempt therefrom.


(b)           Until such time as the registration of the Warrant Shares as
provided pursuant to Section 2.4 becomes effective, a legend in substantially
the following form has been or will be placed on the certificate(s) evidencing
the Warrant Shares:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
(COLLECTIVELY, THE “ACTS”).  NEITHER THE SHARES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SHARES UNDER ALL OF THE
APPLICABLE ACTS, OR AN OPINION OF COUNSEL SATISFACTORY TO REMOTE KNOWLEDGE, INC.
TO THE EFFECT THAT SUCH REGISTRATIONS ARE NOT REQUIRED.”


3

--------------------------------------------------------------------------------


ARTICLE III


Anti-Dilution Provisions


3.1           Adjustment of Exercise Price and Number of Warrant Shares. The
Exercise Price shall be subject to adjustment from time to time as hereinafter
provided in this Article III.  Upon each adjustment of the Exercise Price,
except pursuant to Sections 3.1(a)(iii), (iv) and (v), the Holder shall
thereafter be entitled to purchase, at the Exercise Price resulting from such
adjustment, the number of shares of the Common Stock (calculated to the nearest
whole share pursuant to Section 1.3) obtained by multiplying the Exercise Price
in effect immediately prior to such adjustment by the number of shares of the
Common Stock purchasable pursuant hereto immediately prior to such adjustment
and dividing the product thereof by the Exercise Price resulting from such
adjustment.


(a)           Exercise Price Adjustments. The Exercise Price shall be subject to
adjustment from time to time as follows:


(i)  Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date hereof (the “Original Issue Date”)
effect a subdivision of the outstanding Common Stock, the Exercise Price in
effect immediately before such subdivision shall be proportionately
decreased.  Conversely, if the Company shall at any time or from time to time
after the Original Issue Date combine the outstanding shares of Common Stock
into a smaller number of shares, the Exercise Price in effect immediately before
such combination shall be proportionately increased.  Any adjustment under this
Section 3.1(a)(i) shall become effective at the close of business on the date
the subdivision or combination becomes effective.


(ii)  Adjustment for Common Stock Dividends and Distributions. If the Company at
any time or from time to time after the Original Issue Date makes, or fixes a
record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, in each such event the Exercise Price that is then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Exercise Price then in effect by a fraction (i) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date, and
(ii) the denominator of which is the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Exercise Price
shall be recomputed accordingly as of the close of business on such record date,
and thereafter the Exercise Price shall be adjusted pursuant to this Section
3.l(a)(ii) to reflect the actual payment of such dividend or distribution.


4

--------------------------------------------------------------------------------


(iii)  Adjustment for Reclassification; Exchange and Substitution.  If at any
time or from time to time after the Original Issue Date, the Common Stock is
changed into the same or a different number of shares of any class or classes of
stock, whether by recapitalization, reclassification or otherwise (other than an
Acquisition, Asset Transfer, subdivision or combination of shares, stock
dividend, reorganization, merger, consolidation, or sale of assets provided for
elsewhere in this Section 3.1(a)), in any such event, the Holder shall have the
right thereafter to convert such stock into the kind and amount of stock and
other securities and property receivable upon such recapitalization,
reclassification or other change by holders of the maximum number of shares of
Common Stock into which such shares of Common Stock could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.


(iv)  Reorganizations, Mergers, Consolidations or Sales of Assets.  If at any
time or from time to time after the Original Issue Date, there is a capital
reorganization of the Common Stock (other than a recapitalization or
subdivision, combination, reclassification, exchange, or substitution of shares
provided for elsewhere in this Section 3.1(a), as a part of such capital
reorganization, provision shall be made so that the Holder shall thereafter be
entitled to receive upon exercise hereof the number of shares of stock or other
securities or property of the Company to which a holder of the number of shares
of Common Stock deliverable upon exercise immediately prior to such event would
have been entitled as a result of such capital reorganization, subject to
adjustment in respect of such stock or securities by the terms thereof In any
such case, appropriate adjustment shall be made in the application of the
provisions of this Section 3.1(a) with respect to the rights of the Holder after
the capital reorganization to the end that the provisions of this Section 3.1(a)
(including adjustment of the Exercise Price then in effect and the number of
shares issuable upon exercise) shall be applicable after that event and be as
nearly equivalent as practicable.


(v)           Rounding of Calculations - Minimum Adjustment.  All calculations
under this Section 3.1(a) and under the definition of Current Market Price shall
be made to the nearest cent or to the nearest whole share (as provided in
Section 1.2), as the case may be. Any provision of this Section 3.1 to the
contrary notwithstanding, no adjustment in the Exercise Price shall be made if
the amount of such adjustment would be less than one percent, but any such
amount shall be carried forward and an adjustment with respect thereto shall be
made at the time of and together with any subsequent adjustment which, together
with such amount and any other amount or amounts so carried forward, shall
aggregate one percent or more.


(b)           Adjustment by Board of Directors.  If any event occurs as to
which, in the opinion of the Board of Directors, the provisions of this Section
3.1 are not strictly applicable or if strictly applicable would not fairly
protect the rights of the Holder in accordance with the essential intent and
principles of such provisions, then the Board of Directors shall make an
adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such rights of the Holder as
aforesaid, but in no event shall any adjustment have the effect of increasing
the Exercise Price as otherwise determined pursuant to any of the provisions of
this Section 3.1, except in the case of a combination of shares of a type
contemplated in Section 3.l(a)(i), and then in no event to an amount larger than
the Exercise Price as adjusted pursuant to Section 3.l(a)(i).


5

--------------------------------------------------------------------------------


(c)           Statement Regarding Adjustments.  Whenever the Exercise Price
shall be adjusted as provided in Section 3.1(a), and upon each change in the
number of shares of the Common Stock issuable upon exercise of this Warrant, the
Company shall forthwith file, at the office of any transfer agent for this
Warrant and at the principal office of the Company, a statement showing in
detail the facts requiring such adjustment and the Exercise Price and new number
of shares issuable that shall be in effect after such adjustment, and the
Company shall also cause a copy of such statement to be given to the
Holder.  Each such statement shall be signed by the Company’s chief financial or
accounting officer.  Where appropriate, such copy may be given in advance and
may be included as part of a notice required to be mailed under the provisions
of Section 3.1(d).


(d)           Notice to Holders.  In the event the Company shall propose to take
any action of the type described in clause (i) through (v) of Section 3.1(a),
the Company shall give notice to the Holder, in the manner set forth in Section
6.6, which notice shall specific the record date, if any, with respect to any
such action and the approximate date on which such action is to take
place.  Such notice shall also set forth such facts with respect thereto as
shall be reasonably necessary to indicate the effect of such action (to the
extent such effect may be known at the date of such notice) on the Exercise
Price and the number, kind or class of shares or other securities or property
which shall be deliverable upon exercise of this Warrant.  In the case of any
action which would require the fixing of a record date, such notice shall be
given at least ten days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action.  Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.


(e)           Treasury Stock.  For the purposes of this Section 3.1, the sale or
other disposition of any Common Stock of the Company theretofore held in its
treasury shall be deemed to be an issuance thereof.


3.2           Costs.  The Holder shall pay all documentary, stamp, transfer or
other transactional taxes attributable to the issuance or delivery of shares of
Common Stock of the Company upon exercise of this Warrant.  Additionally, the
Company shall not be required to pay any taxes which may be payable in respect
of any transfer involved in the issuance or delivery of any certificate for such
shares.  The Holder shall reimburse the Company for any such taxes assessed
against the Company.


3.3           Reservations of Shares.  The Company shall reserve at all times so
long as this Warrant remains outstanding, free from preemptive rights, out of
its treasury Common Stock or its authorized but unissued shares of Common Stock,
or both, solely for the purpose of effecting the exercise of this Warrant,
sufficient shares of Common Stock to provide for the exercise hereof.


6

--------------------------------------------------------------------------------


3.4           Valid Issuance.  All shares of Common Stock which may be issued
upon exercise of this Warrant will upon issuance by the Company be duly and
validly issued, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof attributable to any act or omission
by the Company, and the Company shall take no action which will cause a contrary
result (including, without limitation, any action which would cause the Exercise
Price to be less than the par value, if any, of the Common Stock).
 
ARTICLE IV

Terms Defined


As used in this Warrant, unless the context otherwise requires, the following
terms have the respective meanings set forth below or in the Section indicated:


“Acquisition” shall mean any consolidation or merger of the Company with or into
any other corporation or other entity or Person, or any other corporate
reorganization, in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than 50% of the Company’s
voting power immediately after such consolidation, merger or reorganization, or
any transaction or series of related transactions to which the Company is a
party in which in excess of 50% of the Company’s voting power is transferred.


“Asset Transfer” shall mean a sale, lease or other disposition of all or
substantially all of the assets of the Company.


“Board of Directors” shall mean the Board of Directors of the Company.


“Common Stock” shall mean the Company’s authorized common stock, par value $.001
per share.


“Company” shall mean Remote Knowledge, Inc., a Delaware corporation, and any
other Person assuming or required to assume the obligations undertaken in
connection with this Warrant.


“Current Market Price” shall mean, as of any date, 5% of the sum of the average,
for each of the 20 consecutive Trading Days immediately prior to such date, of
either: (i) the high and low sales prices of the Common Stock on such Trading
Day as reported on the composite tape for the principal national securities
exchange on which the Common Stock may then be listed, or (ii) if the Common
Stock shall not be so listed on any such Trading Day, the high and low sales
prices of Common Stock in the over-the-counter market as reported by the Nasdaq
Stock Market or (iii) if there be no such representative prices reported by the
Nasdaq Stock Market, the lowest bid and highest asked prices at the end of such
Trading Day in the over-the-counter market or “pink sheets” as reported by the
OTC Electronic Bulletin Board or National Quotation Bureau, Inc., or any
successor organization.


7

--------------------------------------------------------------------------------


“Outstanding” when used with reference to Common Stock at any date, shall mean
all issued shares of Common Stock (including, but without duplication, shares
deemed issued pursuant to Article III) at such date, except shares then held in
the treasury of the Company.


“Person” shall mean any individual, corporation, partnership, trust,
organization, association or other entity.


“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder, all as the same shall be in effect at the
time.


The term “Trading Day,” for purposes of determining Current Market Price, shall
mean a day on which an amount greater than zero can be calculated with respect
to the Common Stock under any one or more of the foregoing categories (i), (ii),
and (iii), specified under the definition of “Current Market Price”, and the
“end” thereof, for the purposes of category (iii), shall mean the exact time at
which trading shall end on the New York Stock Exchange.  If the Current Market
Price cannot be determined under any of the foregoing methods, Current Market
Price shall mean the fair value per share of Common Stock on such date as
determined by the Board of Directors in good faith, irrespective of any
accounting treatment.


“Warrant” shall mean this Warrant and any successor or replacement Warrant
delivered in accordance with Section 2.3 or Section 6.8.


“Warrant Office” is defined in Section 2.1.


“Warrant Shares” shall mean the shares of Common Stock purchased or purchasable
by the Holder upon exercise of this Warrant pursuant to Article I hereof.


ARTICLE V


Covenant of the Company


The Company covenants and agrees that this Warrant shall be binding upon any
corporation succeeding to the Company by merger, consolidation, or acquisition
of all or substantially all of the Company’s assets.
 
ARTICLE VI
 
Miscellaneous


6.1           Entire Agreement. This Warrant contains the entire agreement
between the Holder and the Company with respect to the Warrant Shares that it
can purchase upon exercise hereof and the related transactions and supersedes
all prior arrangements or understanding with respect thereto.


6.2           Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its conflict of law provisions.


8

--------------------------------------------------------------------------------


6.3           Waiver and Amendment.  Any term or provision of this Warrant may
be waived at any time by the party which is entitled to the benefits thereof,
and any term or provision of this Warrant may be amended or supplemented at any
time by agreement of the Holder and the Company, except that any waiver of any
term or condition, or any amendment or supplementation, of this Warrant must be
in writing.  A waiver of any breach or failure to enforce any of the terms or
conditions of this Warrant shall not in any way affect, limit or waive a party’s
rights hereunder at any time to enforce strict compliance thereafter with every
term or condition of this Warrant.


6.4           Illegality.  In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not, at the election of the party for whom the
benefit of the provision exists, be in any way impaired.


6.5           Copy of Warrant.  A copy of this Warrant shall be filed among the
records of the Company.


6.6           Notice.  Any notice or other document required or permitted to be
given or delivered to the Holder shall be delivered at, or sent by certified or
registered mail to such Holder at, the last address shown on the books of the
Company maintained at the Warrant Office for the registration of this Warrant or
at any more recent address of which the Holder shall have notified the Company
in writing.  Any notice or other document required or permitted to be given or
delivered to the Company, other than such notice or documents required to be
delivered to the Warrant Office, shall be delivered at, or sent by certified or
registered mail to, the office of the Company or any other address within the
continental United States of America as shall have been furnished by the Company
to the Holder.


6.7           Limitation of Liability; Not Stockholders.  No provision of this
Warrant shall be construed as conferring upon the Holder the right to vote,
consent, receive dividends or receive notices other than as herein expressly
provided in respect of meetings of stockholders for the election of directors of
the Company or any other matter whatsoever as a stockholder of the Company.  No
provision hereof, in the absence of affirmative action by the Holder to purchase
shares of Common Stock, and no mere enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of such Holder for
the purchase price of any shares of Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.


6.8           Exchange; Loss or Destruction of Warrant.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, mutilation or
destruction of this Warrant, and in the case of any such loss, theft or
destruction upon delivery of a bond of indemnity in such form and amount as
shall be reasonably satisfactory to the Company, or in the event of such
mutilation upon surrender and cancellation of this Warrant, the Company will
make and deliver a new Warrant of like tenor, in lieu of such lost, stolen,
destroyed or mutilated Warrant; provided, however, that the original recipient
of this Warrant shall not be required to provide any such bond of indemnity and
may in lieu thereof provide his agreement of indemnity.  Any Warrant issued
under the provisions of this Section 6.8 in lieu of any Warrant alleged to be
lost, destroyed or stolen, or in lieu of any mutilated Warrant, shall constitute
an original contractual obligation on the part of the Company.  This Warrant
shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement.  The Holder shall pay all taxes
(including securities transfer taxes) and all other expenses and charges payable
in connection with the preparation, execution and delivery of Warrants pursuant
to this Section 6.8.


9

--------------------------------------------------------------------------------


6.9           Headings.  The Article and Section and other headings herein are
for convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.












[Remainder of Page Intentionally Left Blank]



 
10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.


 
Dated: August 21, 2008.





REMOTE KNOWLEDGE, INC.




By___________________________________
 
Name:  Randy S. Bayne

 
Title:  President




[SIGNATURE PAGE TO WARRANT ________________]


 
 

--------------------------------------------------------------------------------

 



EXHIBIT “A”




WARRANT
SUBSCRIPTION NOTICE




The undersigned, the Holder of the foregoing Warrant, hereby elects to exercise
purchase rights represented by said Warrant for, and to purchase thereunder the
number of shares of the Common Stock covered by said Warrant specified below and
confirms its intention to make payment in full therefor pursuant to Section 1.1
of such Warrant and surrender of the foregoing Warrant prior to the Exercise
Date specified below, and requests (a) that certificates for such shares (and
any securities or other property issuable upon such exercise) be issued in the
name of, and delivered the recipient specified below, and (b) if such shares
shall not include all of the shares issuable as provided in said Warrant, that a
new Warrant of like tenor and date for the balance of the shares issuable
thereunder be delivered to the undersigned.  The Exercise Date shall be not less
than seventy-five (75) days from the date of this Notice.


The undersigned represents that (1) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment not with view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(2) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company; (3)
the undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (4) the undersigned understands that the shares
of Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), by reason
of a specific exemption from the registration provisions of the Securities Act,
which exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (5) the undersigned is aware that the aforesaid
shares of Common Stock may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of years prescribed by Rule 144, that among the
conditions for use of the Rule is the availability of current information to the
public about the Company, and the Company has not made such information
available and has no present plans to do so; and (6) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Common
Stock unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.

 
 

--------------------------------------------------------------------------------

 



Dated: ______________, 20___


Exercise Date: _________________


Shares:
______________                                                                           SUBSCRIBER:


Recipient:


________________________                                                                                     ______________________________________
________________________                                                                                     ______________________________________
________________________                                                                                     ______________________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”


WARRANT
ASSIGNMENT






For value received, the undersigned warrant holder (“Assignor”), hereby sells,
assigns and transfers unto the recipient specified below, the right to purchase
the number of shares specified below pursuant to the terms and conditions of the
Warrant to purchase common shares of Remote Knowledge, Inc. (the “Company”) at
an initial exercise price of $0.04 and expiring August 21, 2018 (the “Warrant”)
and does hereby irrevocably constitute and appoint such specified recipient or
its designee, attorney to transfer said Warrant on the books of the Company,
with full power of substitution.


Dated: _______________, 20___.




Shares:
_______________                                                                                     ASSIGNOR:


Recipient:


________________________                                                                               ______________________________________
________________________                                                                               ______________________________________
________________________                                                                               ______________________________________